Citation Nr: 0406723	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
alcoholism.  

3.  Entitlement to a compensable disability rating for 
residuals of post-operative excision of post-traumatic 
deformity of costal cartilage.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
PTSD.  

3.  There is no competent evidence showing that the veteran 
suffers from alcoholism as secondary to a service-connected 
disability or as evidence of the increased severity of a 
service-connected disability.  

4.  Residuals of post-operative excision of post-traumatic 
deformity of costal cartilage include subjective complaints 
of pain associated with activity and objective evidence of a 
small depression under the scar; the scar is small, flat, and 
without evidence of soft tissue loss or damage, tenderness, 
instability, ulceration, keloid formation, adherence, 
discoloration, or limitation of function of the affected 
part.     




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).    

2.  Service connection for residuals of alcoholism is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003)  

3.  The criteria for a compensable disability rating for 
residuals of post-operative excision of post-traumatic 
deformity of costal cartilage have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.118, Diagnostic Code 7804 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the August 2002 claim, the RO sent a 
letter in October 2002 that advised the veteran of the VCAA 
and of the evidence needed to substantiate each one of his 
claims.  The letter also explained VA's duty to assist, 
including what evidence VA was responsible for obtaining and 
what information or evidence the veteran was required to 
provide.  The RO described the actions it had taken to obtain 
evidence and what it had secured, and asked the veteran to 
provide additional evidence and information in support of his 
appeal.  In addition, the RO provided the text of the 
relevant VA regulations implementing the VCAA in its October 
2003 supplemental statement of the case.  Accordingly, the 
Board is satisfied that the veteran has received all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For example, the Decision Review 
Officer from the August 2003 personal hearing advised the 
veteran to submit any additional evidence he had relevant to 
his claims.  The October 2003 supplemental statement of the 
case also provided the veteran the text of 38 C.F.R. § 
3.159(b)(1), from which the Court derives this "fourth 
element."  In any event, as discussed below, the veteran has 
indicated that he had nothing else to submit for his appeal.  
Therefore, the Board finds that any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due 
account of the rule of prejudicial error"); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
private medical records that the veteran authorized the RO to 
obtain, and a report of a VA medical examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that in May 2003, the RO sent requests for records to 
two private medical facilities.  Each facility responded in 
June 2003 that it had no records for the veteran for the 
dates of treatment provided.  During the August 2003 personal 
hearing, the Decision Review Officer advised the veteran of 
these responses and verified as correct the information 
provided to the facilities in the request for records.  She 
explained to the veteran that the RO would not make any 
additional attempts to secure the records but afforded him 
additional time in which to submit any additional evidence he 
had.  See 38 C.F.R. § 3.159(e) (duty to notify claimant of 
inability to obtain records, which permits oral notice).  No 
such evidence was received.  In correspondence dated in 
October 2003, the veteran indicated that he had nothing to 
add to his appeal and asked that it be forwarded to the Board 
immediately.  The Board finds that the RO has satisfied VA's 
duty to assist the veteran with the development of his claim.  
38 U.S.C.A. 
§ 5103A.   


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for PTSD.  Service 
connection for PTSD in particular requires medical evidence 
diagnosing the condition in accordance with VA regulation; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
Special consideration is afforded a veteran who was a 
prisoner or war or a veteran who engaged in combat with the 
enemy and whose stressor is related to that combat.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).    

In this case, the medical evidence of record is negative for 
any diagnosis of PTSD.  Service connection for PTSD cannot be 
established if there is no current diagnosis.  38 C.F.R. § 
3.304(f); Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Medical records from B. Kitchens, 
M.D., and VA treatment records disclose no diagnosis or 
treatment of PTSD or any other psychiatric disorder.  In 
fact, during his August 2003 personal hearing, the veteran 
admits that he has never been diagnosed as having PTSD.  His 
personal opinion that he suffers from PTSD as the result of 
in-service injury is not sufficient to establish a clinical 
diagnosis as required by VA regulation.  38 C.F.R. § 
3.304(f); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In the absence of a diagnosis of PTSD, service 
connection for PTSD is denied.      

The veteran also seeks service connection for residuals of 
alcoholism.  Generally service-connected disability 
compensation is precluded for disability that is the result 
of the veteran's willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131.  However, service-
connected disability compensation may be awarded for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).  However, it cautioned that 
compensation would only result where there was clear medical 
evidence establishing that the alcohol or drug abuse 
disability was caused by a veteran's primary service-
connected disability. Id.  It also determined that the 
statute does preclude compensation in two situations: 
1) for primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse. Id.  

VA treatment records reflect only a history of alcohol 
dependence.  There is no evidence as to whether the 
alcoholism is related to a service-connected disability.  
Medical records from Dr. Kitchens reflect a history of 
chronic alcoholism in notes dated in July 1997.  The veteran 
was hospitalized in September 1998 with diagnoses including 
acute and chronic alcoholism with delirium tremens.  None of 
these records offered any opinion that relates the veteran's 
alcoholism in any way to any service-connected disability.  
During his August 2001 personal hearing, the veteran related 
that he drank to control pain and nightmares.  The Board 
observes that the veteran asserts that he had nightmares 
associated with PTSD.  However, as discussed above, service 
connection is not established for PTSD, such that service 
connection for alcoholism cannot be established as secondary 
to PTSD.  In addition, the veteran describes pain associated 
with his service-connected post-operative excision of post-
traumatic deformity of costal cartilage.  However, absent any 
competent evidence or opinion that the veteran developed a 
chronic alcohol abuse problem as a result of the disability, 
service connection is not in order.  Again, the veteran's 
personal opinion on the matter is not competent evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, service connection for residuals of alcoholism 
is denied.  


Increased Disability Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO granted service connection for residuals of post-
operative excision of post-traumatic deformity of costal 
cartilage in a May 1975 rating decision.  At that time, it 
assigned a 10 percent disability rating.  In a July 1982 
rating decision, it reduced the evaluation to noncompensable 
(zero percent disabling).  The disability has remained so 
rated since that time.  The RO has evaluated the disability 
under Diagnostic Code (Code) 7804.  38 C.F.R. § 4.118.  VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  The Board emphasizes that the RO received 
the veteran's claim on the effective date of the amendments.  
Therefore, only the amended version of the rating criteria 
are for application.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply).     

Under Code 7804, a 10 percent rating is assigned for a scar 
that is superficial and painful on examination.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  There 
are other potentially applicable diagnostic codes.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Code 7801 provides for a 10 percent rating a 
scar on other than the head, face, or neck, that is deep 
(associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is award if the 
area or areas exceeds 12 square inches (77 sq. cm.).  Under 
Code 7802, 10 percent rating is assigned if a scar on other 
than the head face or neck is superficial (not associated 
with soft tissue damage) and does not cause limited motion, 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial and unstable (involving frequent 
loss of covering of skin over the scar) scar may be assigned 
a maximum 10 percent rating under Code 7803.  Finally, a scar 
may also be evaluated based on limitation of function of the 
affected part under Code 7805.

The veteran submitted his claim for an increased disability 
rating in August 2002.  During the October 2002 VA 
examination, the veteran indicated that the residual 
disability only bothered him when he lifted something above 
the waist, which caused tightening of the area at night and a 
dull pain that interfered with sleep.  The area hurt every 
day if he was working as a carpenter or laying carpet, though 
the veteran had not worked for two months.  He had taken 
aspirin, Tylenol, Aleve, and ibuprofen for the pain without 
relief.  On examination, the scar was flat, non-tender, non-
adherent, non-discolored, and without ulceration or tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The scar was located over the xiphoid process at the base of 
the sternum.  It measured 7.0 by 0.05 centimeters.  There was 
a depression under the scar that measured 5.0 by 4.0 
centimeters.  Chest X-rays were normal.  The diagnosis was 
well-healed residual scar on chest, status post excision of 
deformed costal cartilage.  Color photographs of the scar 
area accompanied the examination report.  

During the August 2003 personal hearing, the veteran related 
that, if he lifted something a certain way, he experienced 
chest pain later than night, though he had some immediate 
pain.  He liked the pain to a pulled muscle.  He had no 
recent treatment and took no specific medications for the 
pain.  At the hearing, the veteran submitted three statements 
from former employers, each indicating that the veteran 
experienced frequent chest pain that would allow him to work 
only one or two days a week.    

Private medical records show no complaints or treatment 
related to the service-connected disability.  Although 2003 
VA medical records reflect evaluation for complaints of chest 
pain and right-sided weakness, the evidence is negative for 
any opinion or suggestion that the symptoms are associated 
with the service-connected scar on the chest.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating.  38 C.F.R. § 4.3.  Initially, the Board 
notes that there is no evidence of residual lung disability 
from the in-service injury that necessitated the excision of 
the costal cartilage.  The only discernable residual is a 
chest scar.  The veteran complains of associated pain with 
activity.  Examination reveals a small depression under the 
scar.  Otherwise, the scar is small, flat, and without 
evidence of soft tissue loss or damage, tenderness, 
instability, ulceration, keloid formation, adherence, or 
discoloration.  There is no evidence or allegation that the 
scar results in any limitation of function.  Therefore, the 
Board cannot conclude that the overall disability picture 
more closely approximates the criteria for a 10 percent 
rating under any of the potentially applicable diagnostic 
codes.  38 C.F.R. § 4.7.          

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  There is no record of any hospitalization 
for treatment of the disability.  In addition, despite the 
veteran's statements and lay statements offered on his 
behalf, there is no evidence that disability from scar causes 
marked interference with employment.  The description of 
chest pain that interfered with employment does not comport 
with findings on physical examination.  Again, the Board 
notes that the veteran has been evaluated at VA for chest 
pain and other symptoms that have not been associated with 
the service-connected chest scar.    


ORDER

Service connection for PTSD is denied.   

Service connection for residuals of alcoholism is denied.   

A compensable disability rating for residuals of post-
operative excision of post-traumatic deformity of costal 
cartilage is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



